*670The scope of the temporary injunction appealed from is not justified by the alleged facts. (Clark Paper & Mfg. Co. v. Stenacher, 236 N. Y. 312; Murray v. Cooper, 268 App. Div. 411.) Aside from his knowledge of plaintiffs’ customers and their credit status, the record discloses no special or specific factor which would move equity to prohibit defendant from soliciting orders from persons not customers of plaintiffs. Whether plaintiffs have suffered damage and whether equity should enforce the. negative covenant in its entirety, or to what extent, cannot be determined until all the circumstances surrounding the employment are established. The grant or refusal of a temporary injunction does not determine the issues. (Walker Memorial Baptist Church v. Saunders, 285 N. Y. 462.) Nolan, P. J., Johnston, Adel, Sneed and MacCrate, JJ., concur.